COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00198-CV


Strategic Partners Acquisition Corp.      §    From the 17th District Court
f/k/a PG-ACP Acquisition Corp.
                                          §    of Tarrant County (017-283538-16)
v.
                                          §    August 2, 2018
Ball Up, LLC
                                          §    Opinion by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying SPAC’s special appearance is reversed; that SPAC is dismissed from

the suit filed by Ball Up, LLC; and that the case is remanded to the trial court for

further proceedings consistent with this opinion.

      It is further ordered that appellee Ball Up, LLC shall pay all of the costs of

this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker